                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DARRELL EWING, #623037, et al.,               )
                       Plaintiffs,            )
                                              )     No. 1:17-cv-505
-v-                                           )
                                              )     Honorable Paul L. Maloney
THOMAS FINCO, et al.,                         )
                          Defendants.         )
                                              )

                                     JUDGMENT

      The Court has resolved all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: December 3, 2019                                  /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
